Order entered September 15, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00779-CV

            IN THE INTEREST OF A.C.D., L.M.D., AND L.M.D., CHILDREN

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-30073-2016

                                           ORDER
        Before the Court is appellee Texas Department of Family and Protective Services’

September 14, 2016 unopposed motion for extension of time in which to file its appellee brief.

Appellee’s brief was due on September 14, 2016. Appellee requests a seven-day extension of

time.

        We GRANT appellee’s September 14, 2016 motion for extension of time to file its brief

and extend the deadline for appellee’s brief to September 21, 2016.

                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE